Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 9/20/2021 is acknowledged.  Claims 6-7 and 19-20 have been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of the independent claims the plural arms extending from the body at “a flexure joint” is unclear because as understood each of the arms has a flexure joint.  Only the last embodiment has the plural arms extending from what could be considered a singular flexure joint which has been non-elected.  The claims were examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-6, 9 and 17-18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagaki (US 2007/0272807).  Takagaki discloses a grommet (A) comprising: a body (7) having a wall (12) defining an inner surface (5); a collar (6) extending from the body; a plurality of legs (11) extending from the body; a plurality of arms (8) extending from the body at a flexure joint (8a) including a feedback feature (the protrusion forming the first step 9C) which would function as a catch point to cause hesitation and quick release the during installation of the grommet into a hole (3) provided by the resistance when it engages with the edge of the hole.  The feedback feature is a protrusion with a semi-circular shape when viewed in the axial direction (see Fig. 7) extending outwardly from an angled wall on each arm that extends the entire width of the arm in a direction parallel with the circumference with the wall.  The feedback feature would be capable of audible and tactile feedback as it snaps past an edge of the hole.

Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 8,043,038).  Sano discloses a grommet (10) comprising: a body (60) including a wall defining a passageway (75) through the body; a plurality of arms (65, 66) extending from the body at a flexure joint (at 63); a  by the feedback feature as explained above.  The arms include and angled edge (67), an angled wall (72) with an elbow (66) therebetween having a flat surface (see Fig. 4) and a finger extending upward (opposite the slanted surfaces 78, 79) which are show to have a depression therein.  The arms are flexible between a first position (shown in solid in Fig. 6a) where the elbow is outside the feedback feature and a second position where the elbow is vertically aligned with the feedback feature (shown in phantom in Fig. 6a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith (US 5,887,319) is of particular interest for showing semi-circular protrusions across the entire with of arms (see Figs. 5 and 6).  The other references are of general interest.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677